      Case 1:19-cv-04223-LAP-KHP Document 112 Filed 02/03/21 Page 1 of 2




February 3, 2021                                    02/03/2021
                                                                             Orrick, Herrington & Sutcliffe LLP
                                                                             222 Berkeley Street
                                                                             Suite 2000
Via ECF                                                                      Boston, MA 02116-3740
                                                                             +1 617 880 1800
                                                                             orrick.com
The Honorable Katharine H. Parker
United States Magistrate Judge
                                                                             Sheryl Koval Garko
United States Courthouse
500 Pearl Street                                                             E sgarko@orrick.com
                                                                             D +1 617 880 1919
New York, NY 10007-1312                                                      F +1 617 880 1801


Re:     Nespresso USA, Inc. v. Williams-Sonoma, Inc., 1:19-cv-04223

Dear Judge Parker:

                                                                               29, 2021, the parties
jointly write to inform the Court that they have been working diligently to resolve their respective
discovery issues, both by email and telephone conference. Most recently, during a telephonic
meet-and-confer on February 2, 2021, the parties discussed the status of several outstanding
issues and raised a number of additional issues, which they have agreed to continue addressing


Accordingly, the parties jointly and respectfully request that the Court adjourn the status
conference scheduled for February 4, 2021 to a date convenie                              in
the week of February 8, 2021.

                                                      APPLICATION GRANTED: The telephonic Case
Sincerely,                                            Management Conference scheduled for Thursday,
                                                      February 4, 2021 at 2:00 p.m. is hereby rescheduled
ORRICK, HERRINGTON & SUTCLIFFE LLP                    to Friday, February 12, 2021 at 11:00 a.m. Counsel
By: /s/ Sheryl Koval Garko                            for the parties are directed to call Judge Parker’s
Sheryl Koval Garko (pro hac vice)                     court conference line at the scheduled time. Please
222 Berkeley Street, Suite 2000                       dial (866) 434-5269, Access code: 4858267.
Boston, Massachusetts 02116
Tel.: (617) 880 1919
Email: sgarko@orrick.com

Elizabeth E. Brenckman                                                                            02/03/2021
51 West 52nd Street
New York, New York 10019-6142
Tel.: (212) 506 3535
      Case 1:19-cv-04223-LAP-KHP Document 112 Filed 02/03/21 Page 2 of 2




Email: ebrenckman@orrick.com

Attorneys for Defendant Williams-Sonoma, Inc.

MAYER BROWN LLP
By: /s/ Gina M. Parlovecchio
A. John P. Mancini
Gina M. Parlovecchio
Jonathan W. Thomas
1221 Avenue of the Americas
New York, New York 10020-1001
Tel.: (212) 506 2500
Fax: (212) 262 1910
Email: JMancini@mayerbrown.com
Email : GParlovecchio@mayerbrown.com
Email: JWThomas@mayerbrown.com

Adam L. Hudes (pro hac vice)
1999 K Street, NW
Washington, D.C. 20006
Tel.: (202) 263 3298
Email: AHudes@mayerbrown.com

Attorneys for Plaintiff Nespresso USA, Inc.
